

116 S2106 IS: To amend title 38, United States Code, to prohibit smoking on the premises of any facility of the Veterans Health Administration, and for other purposes.
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2106IN THE SENATE OF THE UNITED STATESJuly 11, 2019Mr. Durbin (for himself, Ms. Collins, Mr. Brown, Mr. Blumenthal, Mr. Markey, Mr. Wyden, Mr. Reed, Mrs. Murray, Mr. Carper, Mr. Merkley, Ms. Hirono, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit smoking on the premises of any facility of the
			 Veterans Health Administration, and for other purposes.
	
		1.Prohibition on smoking in facilities of the Veterans Health Administration
			(a)Prohibition
 (1)In generalSection 1715 of title 38, United States Code, is amended to read as follows:  1715.Prohibition on smoking in facilities of the Veterans Health Administration (a)ProhibitionNo person (including any veteran, patient, resident, employee of the Department, contractor, or visitor) may smoke on the premises of any facility of the Veterans Health Administration.
 (b)DefinitionsIn this section: (1)The term facility of the Veterans Health Administration means any land or building (including any medical center, nursing home, domiciliary facility, outpatient clinic, or center that provides readjustment counseling) that is—
 (A)under the jurisdiction of the Department of Veterans Affairs; (B)under the control of the Veterans Health Administration; and
 (C)not under the control of the General Services Administration. (2)The term smoke includes—
 (A)the use of cigarettes, cigars, pipes, and any other combustion or heating of tobacco; and (B)the use of any electronic nicotine delivery system, including electronic or e-cigarettes, vape pens, and e-cigars.
									.
 (2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 17 of such title is amended by striking the item relating to section 1715 and inserting the following new item:
					1715. Prohibition on smoking in facilities of the Veterans Health Administration..
 (b)Conforming amendmentSection 526 of the Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 1715 note) is repealed.
 (c)Effective dateThe amendments made by this section take effect on October 1, 2019.